MEMORANDUM **
Upon review of the record and appellant’s response to this court’s February 9, 2006 order to show cause, this court hereby summarily affirms the district court’s order remanding the action to state court. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affir-mance appropriate where result is clear from face of record).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.